Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the amendment filed on 03/15/2021:
Claims 1-4 have been examined.
Claims 1-4 have been amended by Applicant.
Claims 1-4 have been allowed.

Response to Amendment 
Claim Objections
1.	Applicant’s amendments have overcome the claim 1 objections to from the previous Office Action.

Claim Interpretation
1.	Applicant appears not to argue, in remarks filed on 03/15/2021, the claim interpretation (invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations in claims 1-4) from the previous office action.

Claim Rejections - 35 USC § 112
1.	Applicant’s amendments have overcome the 112(b) or 112 2nd paragraph rejections to claims 1-4 from the previous Office Action.


ALLOWABLE SUBJECT MATTER
The following is an examiner’s statement of reasons for allowance: 
In performing initial search and additional search, in response to amended claims, the examiner was able to find the closest prior art of record, which is Miki (US Pat. No.: 6119054) taken either individually or in combination with other prior art of Meyers (Pub. No.: US 2010/0275589A1), Ueda (Pub. No.: US 2006/0288863A1), Hibi (US Pat. No.: 6557277B1), Beckhusen (Pub. No.: US 2018/0058043A1), Kaneta (Pub. No.: US 2017/0002545A1), Bang (Pub. No.: US 2015/0285241A1), Taji (Pub. No.: JP 2001295804A), 

In regards to claims 1-4, Miki (US Pat. No.: 6119054) taken either individually or in combination with other prior art of record fail to teach or render obvious the following feature(s) / limitation(s): 
an optional device control valve interposed between the hydraulic pump and the optional device actuator and configured to open and close so as to change a flow rate of the hydraulic fluid supplied from the hydraulic pump to the optional device actuator, the optional device control valve being connected to the hydraulic pump and a tank; and
an opening and closing motion control section which controls opening and closing motion of the optional device control valve, 
wherein the opening and closing motion control section controls the optional device control valve so as to reduce an opening degree of the optional device control valve only when an opening reduction condition set in advance for judging whether or not the opening degree of the optional device control valve is to be reduced is satisfied; 
the opening reduction condition includes a first opening reduction condition that the slewing operation detection section detects an operation amount equal to or more than a reference operation amount set in advance so that the reference operation amount is larger than a minimum operation amount of the slewing operation member for causing slewing motion of the upper slewing body and that the optional 
the opening and closing motion control section controls the optional device control valve so as to reduce the opening degree of the optional device control valve when the first opening reduction condition is satisfied.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURI KAN whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/YURI KAN, P.E./Primary Examiner, Art Unit 3662